The judgment of the court (Preston, J. not sitting, having been of counsel in the case,) was pronounced by
Rost, J.
This is a suit for the rescission of the sale of a slave, on the ground that before and at the time of the sale he was affected with an incurable disease, which renders him unfit for the use for which he was purchased, and totally worthless. There was judgment rescinding the sale, and the defendant has appealed.
It is proved that the slave is rendered entirely worthless by a disease which several physicians state to be incurable. It is further shown that the disease manifested itself within fifteen days after the sale; and as the defendant has not proved that the slave had been more than eight months in the State at that time, the legal presumption is, that he was unsound when sold. 13 L. R. 47. 9 R. R. 306. Act of 1834. Bullard & Curry.
This presumption, sustained as it is by the testimony of the physicians who have attended the slave since the sale, cannot be overthrown by the testimony of the defendant’s witnesses. The slave may have appeared healthy during the limited time they knew him in the defendant’s slave yard, although affected with ailments which would soon be made apparent by labor and exposure.
The judgment is therefore affirmed, with costs.